SUMMARY ORDER
Myrteza Bebri, through counsel, petitions for review of the BIA decision affirming the decision of Immigration Judge (“IJ”) Michael W. Straus denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We assume the parties’ familiarity with the underlying facts, procedural history and specification of issues for review.
This Court reviews the agency’s factual findings, including adverse credibility determinations, under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Jin Hui Gao v. United States Att’y Gen., 400 F.3d 963, 964 (2d Cir.2005).
The Agency’s negative credibility determination is supported by substantial evidence including Bebri’s failure to include in his application for asylum several beatings, an omission that goes to the core of his claim for relief. See Secaida-Rosales v. INS, 331 F.3d 297, 308 (2d Cir.2003).
Because the only evidence of a threat to Petitioner’s life or freedom depended upon his credibility, the adverse credibility determination in this case precludes success on the claim for withholding of removal. See Wu Biao Chen v. INS, 344 F.3d 272, 276 (2d Cir.2003). Petitioner having limited this appeal — and his appeal to the BIA — to his asylum and withholding of removal claims, we have no occasion to consider the IJ’s treatment of his claim for CAT relief. Cf. Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n. 7 (2d Cir.2005).
For the forgoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).